Name: Commission Regulation (EEC) No 996/79 of 21 May 1979 amending Regulation (EEC) No 2290/78 laying down detailed rules for the application of the special measures for castor seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22 . 5 . 79 Official Journal of the European Communities No L 125/7 COMMISSION REGULATION (EEC) No 996179 of 21 May 1979 amending Regulation (EEC) No 2290/78 laying down detailed rules for the appli ­ cation of the special measures for castor seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2874/77 of 19 December 1977 laying down special measures in respect of castor seeds ('), and in parti ­ cular Article 2 (5) thereof, Whereas Article 4 of Commission Regulation (EEC) No 2290/78 (2 ) provides that the contracts referred to in Article 2 (2) of Regulation (EEC) No 2874/77 are to be lodged by 1 5 May each year ; whereas this date limit has proved very difficult to respect on account of the normal period when the said contracts are concluded ; whereas the said date should accordingly be altered ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2290/78 is hereby amended as follows : 1 . Article 4 is replaced by the following text : 'The contracts referred to in Article 2 (2) of Regula ­ tion (EEC) No 2874/77 shall be lodged by 31 May each year. However, for the 1979/80 marketing year, the contracts shall be lodged by 30 June 1979 .' 2 . In the second paragraph of Article 15 (4), ' the Annex ' is replaced by 'Annex B'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 May 1979 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 332, 24 . 12 . 1977, p . 1 . (2) OJ No L 275, 30 . 9 . 1978 , p . 83 .